Citation Nr: 1035242	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-24 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from August 1951 to 
August 1955.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2006 rating decision.  The Board denied the Veteran's 
claim in September 2009; however, that decision was vacated by 
the Court of Appeals for Veterans Claims (Court) and returned to 
the Board for action consistent with a June 2010 joint motion for 
remand.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is currently diagnosed with hearing loss and with 
tinnitus, both of which he believes are related to his time in 
service.  The evidence of record confirms that the Veteran has 
both hearing loss and tinnitus.  The issue is therefore the 
etiology of those disabilities.

The Veteran testified at a hearing before the Board in June 2009 
that he served as an aircraft mechanic in the Navy, the 
responsibilities of which included being stationed on a flight 
line during takeoffs and landings.  The Veteran reported that it 
was his responsibility to start the planes, which he explained 
required him to stand between the two engines on the plane to 
plug in a generator and then remain between the engines while the 
planes warmed up.  He reported that this exposed him to 
considerable noise.  The Veteran served on active military 
service from August 1951 to August 1955.  

At the hearing, the Veteran's representative indicated that the 
Veteran had ringing throughout his time on the flight line.  
However, when the Veteran was asked when he noticed that he was 
having problems hearing he stated that it was quite a while 
later.  It is also noted that there is no record that the Veteran 
voiced any complaints of tinnitus for approximately 50 years 
following his separation from service, until he filed his claim 
for tinnitus in May 2006.

The Veteran's service treatment records do not show any treatment 
for or complaints of either hearing loss or tinnitus either 
during service or at separation, although it is noted that the 
only hearing test recorded at separation was a whispered word 
test.  The Veteran did not seek treatment for hearing problems 
for approximately 50 years after service.

Following service, the Veteran has reported working at a feed 
store for four years and then at a natural gas company (for 
approximately 35 years per his VA examination report) as a 
service mechanic, which entailed mostly installing meters and 
doing appliance repair.  He recalled having some trouble hearing 
what the customers wanted and he indicated that the customers 
would sometimes have to repeat what they wanted several times.  
In his notice of disagreement, the Veteran asserted that he was 
not exposed to excessive noise in his civilian occupations; 
although he did admit at his VA examination in August 2006 that 
he had fired guns without hearing protection since service. 

The Veteran's wife was asked at the Board hearing when she first 
noticed her husband's hearing problems, but she was unable to 
point to a specific time; and she gave no indication that it was 
close in time to the Veteran's separation from service.

The Veteran was asked at his hearing if a doctor had ever related 
his hearing loss to his military noise exposure, but the Veteran 
stated that no doctor had; however, he did submit an April 2006 
letter from a private audiologist, who indicated that the Veteran 
had bilateral hearing loss which was consistent with noise 
exposure.  The audiologist stated that due to his exposure to 
aircraft in the military, the Veteran would greatly benefit in 
communication by wearing hearing aids in both ears.  It is noted 
that this opinion did not mention tinnitus, and did not address 
any post-service noise exposure.  

A VA examination was also provided in August 2006.  The VA 
examiner reviewed the Veteran's case, noting his in-service noise 
exposure (from working around airplanes without hearing 
protection) and his post-service noise exposure (working for a 
natural gas company for 35 years, participating in hunting and 
recreational shooting, and using power tools all without the use 
of hearing protection).  The Veteran reported that his hearing 
loss had existed for 20 years, occurring gradually over the 
years; and he indicated that he had noticed tinnitus for the past 
10 years, noting that it too had begun gradually.  The Veteran 
estimated that his tinnitus occurred approximately 3 times per 
week.

After examining the Veteran, and acknowledging the Veteran's 
contention that his hearing loss was the result of his time in 
service, the examiner concluded "[i]t is at least as likely as 
not that the current hearing loss is unrelated to military noise 
exposure.  The reported date of onset of hearing loss and 
tinnitus is more than 40 years after exposure to military noise 
ended."

It is noted that the VA standard for a medical opinion in a case 
such as this one is whether it is at least as likely as not that 
the Veteran's hearing loss and/or his tinnitus either began 
during or was/were otherwise caused by his military service.  

In other words when it is 50/50 as to whether military noise 
exposure caused either the hearing loss or the tinnitus, meaning 
that the evidence both for and against is equal, the Veteran 
would prevail.  While the VA examiner's opinion appears to 
conclude that the Veteran's military noise exposure did not cause 
either his hearing loss or his tinnitus, she framed it is such a 
way that her opinion does not preclude the situation in which it 
is exactly at least as likely as not (meaning that the evidence 
both for and against the Veteran's claim is equal) that the 
Veteran's military noise exposure caused his hearing loss and/or 
his tinnitus.  Additionally, she provided very little rationale 
for her opinion. 

The joint motion for remand indicated that additional discussion 
should be given to weighing the medical opinions of record.  The 
Board concludes that it would be best to obtain an additional VA 
medical opinion first to more thoroughly address the Veteran's 
current disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiology 
examination.  The Veteran's claims file 
should be provided, and the examiner should 
review it.  After examining the Veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's hearing loss and/or tinnitus either 
began during or was/were otherwise caused by 
his military service, to include any noise 
trauma that may have been sustained therein.    

The examiner should fully discuss the private 
opinion from April 2006 and the VA opinion 
from August 2006.  This discussion should 
include whether there is agreement with 
the April 2006 and the August 2006 
opinions.  Any opinions and/or 
conclusions expressed should be 
supported by a complete rationale.  

2.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.   

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



